ACCEPTED
                                                                                           03-15-00232-CR
                                                                                                   7802332
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/12/2015 2:50:55 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                 03-15-00232-CR

 ALICIA NICOLE PEREZ,                     §           IN THE         FILED IN
                                                              3rd COURT OF APPEALS
     Appellant                            §                        AUSTIN, TEXAS
 VS.                                      §           THIRD COURT
                                                              11/12/2015 2:50:55 PM
                                          §                       JEFFREY D. KYLE
 STATE OF TEXAS,                          §           OF APPEALS       Clerk

   Appeilee

 APPELLANT’S FOURTH MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Alicia Nicole Perez, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant’s brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the   207th   Judicial District Court of Comal
            County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. ALICIA
            NICOLE PEREZ, and numbered CR2012-603

      3.    Appellant was convicted of possession of a controlled substance.

      4.    Appellant was assessed probated sentence of four years.

      5.    Notice of appeal was given on 4/22/2015.

     6.     The clerk’s record was filed on 6/12/2015; the reporte?s record was
            filed on 7/17/20 15.

     7.     The appellate brief was due on 11/2/2015.

     8.     Appellant requests an extension of time of 10 days to November 12,
            2015.
       9.    Three prior extensions have been received in this cause.

       10.   Defendant is currently free on bond.

       11.   Appellant relies on the following facts as good cause for the requested
             extension:

             After working on several issues for the brief, counsel reluctantly
             determined that it was necessary to revise and file an Anders brief
             Such revision, and the preparation of the analysis of the entire record
             took longer than anticipated. However, the brief is completed, and
             has been filed on this date.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Fourth Motion To Extend Time to File Brief, and for such other

and further relief as the Court may deem appropriate.


                                       Respectfully submitted,

                                       Schoon Law Firm, P.C.
                                       200 N. Seguin Avenue
                                       New Braunfels, Texas 78130
                                       Tel: (830) 627-0044
                                       Fax: (830) 620-5657
                                       ~

                                          Susan Schoon
                                          State Bar No. 24046803
                                          Attorney for Appellant
                        CERTIFICATE OF SERVICE

      This is to certif3r that on November 12, 2015 a true and correct copy of the

above and foregoing document was sewed on the DistriptAttorney’s Office, Comal

County, Texas by email to preslj~co.comal.tx.us.


                                     Susan Schoon